Case 2:19-cv-09755-KM-JBC Document 29

THE TOSCANO LAW FIRM, LLC
80 Bloomfield Avenue

Suite 101

Caldwell, New Jersey 07006

Phone: 973-226-1691

Facsimile: 973-226-1693

E-mail: ptoscano@ pptlawfirm.com

Attorney for Plaintiff

Filed 02/03/20 Page 1 of 7 PagelD: 362

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

GRISSEL NIEVES-HALL,
Plaintiff,

VS.

CITY OF NEWARK, DIRECTOR ANTHONY
AMBROSE and CAPTAIN CAMILO MOS,

Defendants.

 

 

 

Civil Action No.: 2:19-cv-09755-KN-JBC

JOINT DISCOVERY PLAN

Conference Date: February 4, 2020

Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure, and in accordance with

Rule 26.1 of the Local Civil Rules of the United States District Court for the District of New

Jersey, Plaintiff Grissel Nieves-Hall (“Plaintiff”) and Defendants, City of Newark, Anthony

Ambrose and Camilla Mos, (“Defendants”) (collectively, the “parties”) hereby submit the

following joint discovery plan:

1. Set forth the name of each attorney appearing, the firm name, address and
telephone number and facsimile number of each, designating the party represented.

Attorneys for Plaintiff

Patrick P. Toscano, Jr.
ptoscano(@pptlawfirm.com

The Toscano Law Firm, LLC

80 Bloomfield Avenue, Suite 101
Caldwell, New Jersey 07006
Telephone: 973-226-1691
Facsimile: 973-226-1693
Case 2:19-cv-09755-KM-JBC Document 29 Filed 02/03/20 Page 2 of 7 PagelD: 363

Attorneys for Defendant City of Newark

Cheyne Scott, Esq.

Chasan, Lamparello, Mallon & Cappuzzo, PC
300 Lighting Way

Secaucus, NJ 07094

Telephone: 201-809-6005

Facsimile: 201-348-6633
cescott(@chasanlaw.com

Attorneys for Defendant Anthony Ambrose

Victor A. Afanador, Esq.

Lite DePalma Greenberg, LLC
570 Broad Street

Newark, NJ 07102

Telephone: 973-877-3816
Facsimile: 973-623-0858
vafanador(@litedepalma.com

 

Attorneys for Defendant Camilo Mos

Jonathan W. Marotta, Esq.
Sciro & Marotta, P.C.

66 Hamilton Street

Suite 103

Paterson, NJ 07505
Telephone: 973-279-7712
Facsimile: 973-279-0614
johnm(@sciromarottalaw.com

 

1. Brief statement of the facts underpinning the claims or defenses in the action, as well as
a brief statement of the legal issues in the case.

Plaintiff's Statement
The Complaint filed herein is quite fact specific and directly to the point. The plaintiff has

been harassed, abused and retaliated against by Defendant Mos for years, with no

oversight or intervention from/by the co-defendants whatsoever.
Case 2:19-cv-09755-KM-JBC Document 29 Filed 02/03/20 Page 3 of 7 PagelD: 364

Defendant City of Newark’s Statement

The City of Newark denies all allegations made by plaintiff.

Plaintiff cannot establish that defendant Director Anthony Ambrose (“Ambrose”)
acted pursuant to some “policy” or “custom” implemented by the City to deprive plaintiff of
her rights, which is a predicate element in successfully asserting a claim against the City under
42 U.S.C. §1983 and the New Jersey Civil Rights Act, N.J.S.A. 10:6-2(c). Monell v. New
York City Department of Social Services, 436 U.S. 658, 691 (1978).

Plaintiff's Complaint, are rampant with specious statements and cryptic examples of
alleged whistle-blowing activity — none of which facts are legally sufficient to sustain a CEPA
claim pursuant to N.J.S.A. 34:19-1, et seq. Plaintiff has not set forth any valid argument as to
what conduct perpetrated by the City that she reasonably believed violated a law, rule, or
regulation. Plaintiff has also failed to connect her alleged whistle-blowing activity to the
alleged retaliation, which further undermines her claim for a “continuing violation.” Plaintiff's
alleged “pattern of retaliation” is nothing more than discrete, individual events which are in no
way proximately tied to her whistle-blowing activity.

Accordingly, the City respectfully requests the dismissal of all claims.

Defendant Anthony Ambrose’s Statement
Director Ambrose denies all allegations made against him:
First, the Complaint states in Paragraph 3 that “Ambrose is currently being sued by a
substantial number of NPD officers, many of whom are high ranking with the NPD, for frequent
wrongful actions he has undertaken akin to what is described below.” (Complaint, Paragraph 3).
However, Plaintiff does not specify what lawsuits she is referencing; the allegations contained
within same; or, how they relate to this instant matter. In the same paragraph, Plaintiff alleges

that “Ambrose has allowed Mos to essentially do whatever he (Mos) wants to do to the plaintiff,
Case 2:19-cv-09755-KM-JBC Document 29 Filed 02/03/20 Page 4 of 7 PagelD: 365
without taking any punitive or administrative action towards Mos at any time. By virtue of
same, he has approved, endorsed, sanctioned and ratified Mos’ conduct toward the plaintiff at all
relevant times mentioned hereinafter.” (Complaint, Paragraph 3). Yet again, Plaintiff fails to
detail any unlawful or illegal conduct committed by Director Ambrose. The allegations
contained with Paragraph 3 are illusory and not based in any factual detail against Director
Ambrose.

Next, the Plaintiff references Director Ambrose in Paragraph 6, suggesting that
“Ambrose takes issue with and harasses/abuses/retaliates against anyone in the NPD who
supported Jeffries when he ran for Mayor.” (Complaint, Paragraph 6). However, Plaintiff does
not detail the harassment, abuse, or retaliation allegedly committed by Director Ambrose. This
paragraph is a classic illustration of Plaintiffs failure to plead facts, thus warranting the
dismissal of this action.

Thereafter, Paragraph 18 reads: “Ambrose was well aware of all that was being done to
the plaintiff and, with deliberate indifference thereto, abandoned the plaintiff and let her continue
to be subjected to Mos’ relentless, unyielding, persistent and inexorable wrath.” (Complaint,
Paragraph 18). Although plead with a dramatic flair, there are absolutely no facts provided
which could possibly support these above-mentioned allegations. Plaintiff provides no
examples, nor instances, of Director Ambrose’ awareness of anything. Frankly, Director
Ambrose is left to guess at what is being alleged against him.

Lastly, Plaintiff blames Director Ambrose and the Co-Defendants for a “constructive
discharge,” (Complaint, Paragraph 26), with no adverse employment action plead. She states
that Director Ambrose acted “in a concerted and pre-planned effort to force the plaintiff to resign
from the NPS.” (Complaint, Paragraph 26). These statements are merely quasi-legal in nature,
without adequate factual support. Plaintiff does not set forth facts against Director Ambrose,

which suggest that he was in any way attempting to interfere with Plaintiff's employment.
Case 2:19-cv-09755-KM-JBC Document 29 Filed 02/03/20 Page 5 of 7 PagelD: 366
In short, there are no facts provided, nor any context, for any of these serious allegations
against Director Ambrose. As such, Director Ambrose is entitled to an order dismissing any and
all claims against him.
Defendant Camilo Mos’ Statement
Captain Camilo Mos denies all allegations made by Plaintiff. We would refer the Court to

our filed answer along with all enumerated defenses.

2. Have settlement discussions taken place? Yes No _ xX

(a) What was plaintiffs last demand?
(1) Monetary demand: $350,000.00
(2) Non-monetary demand: N/A
(b) What was defendants’ last offer?
(1) Monetary offer: N/A
(2) Non-monetary offer: N/A
3. A description of all discovery conducted by the parties to date.

None.

4. A description of all discovery problems encountered to date, the efforts undertaken by
the parties to remedy these problems, and the parties’ suggested resolution of the
problems.

Not applicable.

5. A description of the parties’ further discovery needs.

The parties anticipate engaging in written discovery and taking depositions of Plaintiff and
current and certain former employees of the City of Newark and other relevant witnesses
regarding Plaintiffs claims and alleged damages.

6. The parties’ estimate of the time needed to complete discovery.

(a) Fed. R. Civ. P. 26 Disclosures to be exchanged by March 6, 2020.
(b) Service of initial written discovery by March 20, 2020.

(c) Maximum of 25 Interrogatories by each party to each other party.

(d) Maximum of 10 depositions to be taken by each party.
Case 2:19-cv-09755-KM-JBC Document 29 Filed 02/03/20 Page 6 of 7 PagelD: 367

7.

10.

(e) Motions to amend or to add parties to be filed by July 1, 2020.

(f) All fact discovery to be completed by September 1, 2020.

A statement regarding whether expert testimony will be necessary, and the parties’
anticipated schedule for retention of experts and submission of their reports.

Defendants anticipate retaining an expert only in response to any expert witness offered by
Plaintiff. Should expert testimony become necessary, the parties propose the following
schedule:

(a) Plaintiff's expert report due on November 1, 2020.

(b) Defendant’s expert report due on December 15, 2020.

(c) All expert discovery completed by March 2, 2021.

(d) Dispositive motions to be served within 60 days of completion of all discovery.

(e) A pretrial conference may take place at the Court’s convenience within 30 days
after the resolution of dispositive motions.

(f) Trial date: At the Court’s convenience.

A statement regarding whether there should be any limitation placed upon use of any
discovery device and, if so, the reasons the limitation is sought.

Plaintiff and Defendants reserve the right to seek a protective order with regard to the
employment records of the Plaintiff and as to any confidential or proprietary information
sought by the Defendants.

A description of any special discovery needs of the parties (e.g., videotape/telephone
depositions, problems with out-of-state witnesses or documents, or discovery of digital
information).

Certain of the fact witnesses may be located out-of-state, which may require that depositions
be taken by videotape/telephone.

State whether this case is appropriate for voluntary arbitration (pursuant to Local Civil
Rule 201.1 or otherwise) or mediation (pursuant to Local Civil Rule 301.1 or otherwise).
If not, explain why and state whether any such procedure may be appropriate at a later
time (i.e., after exchange of pretrial disclosures, after completion of depositions, after
disposition or dispositive motions, etc.

To be determined after discovery.
Case 2:19-cv-09755-KM-JBC Document 29 Filed 02/03/20 Page 7 of 7 PagelD: 368

We [do do not p.4 ] consent to the trial being conducted by a
Magistrate Judge at this time.

THE TOSCANO LAW FIRM, LLC
Attorneys for Plaintiff Grissel Nieves-Hall

By:

 

Patrick P. Toscano, Jr.

CHASAN, LAMPARELLO, MALLON & CAPPUZZO, PC
Attorneys for Defendant City of Newark

By:

 

i Cheyne Scott, Esq.

LITE DEPALMA GREENBERG, LLC
Attorneys for Defendant Anthony Ambrose

By:

 

Victor A. Afanador, Esq.

SCIRO & MAROTTA, P.C.
Attorneys for Camilo Mos

By:

 

Jonathan W. Marotta, Esq.
